Case 1:18-cv-07261-RJD-VMS Document 1-4 Filed 12/20/18 Page 1 of 2 PageID #: 236




                            Exhibit B
       Case 1:18-cv-07261-RJD-VMS Document 1-4 Filed 12/20/18 Page 2 of 2 PageID #: 237
       NYSCEF                          Document List
       Kings County Supreme Court     Index # 523152/2018      Created on:12/19/2018 02:19 PM

Case Caption:   RiseBoro Community Partnership Inc. f/k/a Ridgewood Bushwick Senior Citizens
                Council, Inc. v. SunAmerica Housing Fund No. 682 et al
Judge Name:
Doc#     Document Type/Information                                 Status      Date Received   Filed By
1        SUMMONS                                                   Processed   11/15/2018      Goldenberg, D.
         Summons
2        NOTICE OF PENDENCY - *Corrected*                          Processed   11/19/2018      Goldenberg, D.
         Notice of Pendency
3        COMPLAINT                                                 Processed   11/15/2018      Goldenberg, D.
         Verified Complaint
4        AFFIDAVIT                                                 Processed   11/28/2018      Goldenberg, D.
         Affidavit SLP Housing I, LLC
5        AFFIDAVIT                                                 Processed   11/28/2018      Goldenberg, D.
         Affidavit Sunamerica Housing Fund No. 682
6        AFFIDAVIT                                                 Processed   11/30/2018      Goldenberg, D.
         Affidavit of Service 420 Stockholm Street Associates LP

7        STIPULATION - TIME TO ANSWER                             Processed    12/12/2018      Garcia-Paz, J.
         Stipulation extending time to answer, move, or otherwise
         respond to the Complaint




                                                                                                   Page 1 of 1
